


Exhibit 10.40

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and
effective as of December 31, 2008 (the “Effective Date”) by and among UNITED
STATIONERS INC., a Delaware corporation (hereinafter, together with its
successors, referred to as “Holding”), UNITED STATIONERS SUPPLY CO., an Illinois
corporation (hereinafter, together with its successors, referred to as the
“Company”, and, together with Holding, the “Companies”), and Victoria J. Reich
(hereinafter referred to as the “Executive”).

 

WHEREAS, the Companies and Executive are parties to an Executive Employment
Agreement dated June 11, 2007 (the “Prior Agreement”), which the parties desire
to amend and restate in its entirety as set forth in this Agreement; and

 

WHEREAS, in October 2004, the American Jobs Creation Act of 2004 (the “Act”) was
enacted, Section 885 of which Act added new provisions to the Internal Revenue
Code pertaining to deferred compensation and for which the Treasury Department
has issued final regulations and guidance regarding the deferred compensation
provisions of the Act permitting service providers and service recipients a
transition period to modify existing deferred compensation arrangements to bring
them into compliance with the Act; and

 

WHEREAS, the parties agree that it is in their mutual best interests to modify,
amend and clarify the terms and conditions of the Prior Agreement, as set forth
in this Agreement, with the full intention of complying with the Act so as to
avoid the additional taxes and penalties imposed under the Act; and

 

WHEREAS, Executive is a key member of the management of the Companies and is
expected to devote substantial skill and effort to the affairs of the Companies,
and the Companies desire to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Companies and their shareholders; and

 

WHEREAS, it is desirable and in the best interests of the Companies and its
shareholders to obtain the benefits of Executive’s services and attention to the
affairs of the Companies, and to provide inducement for Executive (1) to remain
in the service of the Companies in the event of any proposed or anticipated
Change of Control and (2) to remain in the service of the Companies in order to
facilitate an orderly transition in the event of a Change of Control; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders that Executives be in a position to make judgments and advise the
Companies with respect to any proposed Change of Control without regard to the
possibility that Executive’s employment may be terminated without compensation
in the event of a Change of Control; and

 

WHEREAS, Executive will have access to confidential, proprietary and trade
secret information of the Companies and their subsidiaries, and it is desirable
and in the best interests of the Companies and their shareholders to protect
confidential, proprietary and trade secret information of the Companies and
their subsidiaries, to prevent unfair competition by former

 

1

--------------------------------------------------------------------------------


 

executives of the Companies following separation of their employment with the
Company and to secure cooperation from former executives with respect to matters
related to their employment with the Company; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders to obtain commitments from Executive with respect to Executive’s
service with the Company, and to facilitate a smooth transition upon separation
from service for former executives,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

SECTION 1.                            Definitions.

 

(a)                                  As used in this Agreement, the following
terms have the respective meanings set forth below:

 

“Accrued Benefits” means (i) all salary earned or accrued through the date the
Executive’s employment is terminated, (ii) reimbursement for any and all monies
expended by Executive in connection with the Executive’s employment for
reasonable and necessary out-of-pocket business expenses incurred by the
Executive in performance of services for the Company through the date the
Executive’s employment is terminated, (iii) all accrued and unpaid annual
incentive compensation awards for the year immediately prior to the year in
which the Executive’s employment is terminated, and (iv) all other payments and
benefits payable on or after termination of employment to which the Executive is
entitled at the date of termination under the terms of any applicable
compensation arrangement or benefit plan or program of the Company.  “Accrued
Benefits” shall not include any entitlement to severance pay or severance
benefits under any Company severance policy or plan generally applicable to the
Company’s salaried employees.

 

“Affiliate” shall have the meaning given such term in Rule 12b-2 of the Exchange
Act.

 

“Board” shall mean, so long as Holding owns all of the outstanding Voting
Securities (as hereinafter defined in the definition of Change of Control) of
the Company, the board of directors of Holding.  In all other cases, Board means
the board of directors of the Company.

 

“Cause” shall mean (i) conviction of, or plea of nolo contendere to, a felony
(excluding motor vehicle violations); (ii) theft or embezzlement, or attempted
theft or embezzlement, of money or property or assets of the Company or any of
its Affiliates; (iii) illegal use of drugs; (iv) material breach of this
Agreement or any employment-related undertakings provided in a writing signed by
the Executive prior to or concurrently with this Agreement; (v) gross negligence
or willful misconduct in the performance of Executive’s duties; (vi) breach of
any fiduciary duty owed to the Company, including, without limitation, engaging
in competitive acts while employed by the Company; or (vii) the Executive’s
willful refusal to

 

2

--------------------------------------------------------------------------------


 

perform the assigned duties for which the Executive is qualified as directed by
the Executive’s Supervising Officer (as hereinafter defined) or the Board;
provided, that in the case of any event constituting Cause within clauses
(iv) through (vii) which is curable by the Executive, the Executive has been
given written notice by the Companies of such event said to constitute Cause,
describing such event in reasonable detail, and has not cured such action within
thirty (30) days of such written notice as reasonably determined by the Chief
Executive Officer.  For purposes of this definition of Cause, action or inaction
by the Executive shall not be considered “willful” unless done or omitted by the
Executive (A) intentionally or not in good faith and (B) without reasonable
belief that the Executive’s action or inaction was in the best interests of the
Companies, and shall not include failure to act by reason of total or partial
incapacity due to physical or mental illness.

 

“Change of Control” shall mean (a) Any “Person” (having the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” within the meaning of Section 13(d)(3)) has
or acquires “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of 30% or more of the combined voting power of Holding’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”); provided, however, that the acquisition or
holding of Voting Securities by (i) Holding of any of its subsidiaries, (ii) an
employee benefit plan (or a trust forming a part thereof) maintained by Holding
or any of its subsidiaries, or (iii) any Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control. 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquired Beneficial Ownership of more than the
permitted amount of Voting Securities as a result of the issuance of Voting
Securities by Holding in exchange for assets (including equity interests) or
funds with a fair value equal to the fair value of the Voting Securities so
issued; provided that if a Change of Control would occur (but for the operation
of this sentence) as a result of the issuance of Voting Securities by Holding,
and after such issuance of Voting Securities by Holding, such Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the Voting Securities Beneficially Owned by such Person to more
than 50% of the Voting Securities of Holding, then a Change of Control shall
occur; (b) At any time during a period of two consecutive years, the individuals
who at the beginning of such period constituted the Board (the “Incumbent
Board”) cease for any reason to constitute more than 50% of the Board; provided,
however, that if the election, or nomination for election by Holding’s
stockholders, of any new director was approved by a vote of more than 50% of the
directors then comprising the Incumbent Board, such new director shall, for
purposes of this subsection (b), be considered as though such person were a
member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of (i) either an actual “Election Consent” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a “Proxy Contest”), or (ii) by reason of an agreement intended
to avoid or settle any actual or threatened Election Contest or Proxy Contest;
(c) Consummation of a merger, consolidation or reorganization or approval by
Holding’s stockholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding (“Business Combination”),
unless, following such Business Combination:  (1) the Persons with Beneficial
Ownership of Holding, immediately before such Business Combination, have
Beneficial Ownership of more than 50% of the combined voting power of the then
outstanding

 

3

--------------------------------------------------------------------------------


 

voting securities entitled to vote generally in the election of directors of the
corporation (or in the election of a comparable governing body of any other type
of entity) resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns Holding or all
or substantially all of Holding’s assets either directly or through one or more
subsidiaries) (the “Surviving Company”) in substantially the same proportions as
their Beneficial Ownership of the Voting Securities immediately before such
Business Combination, (2) the individuals who were members of the Incumbent
Board immediately prior to the execution of the initial agreement providing for
such Business Combination constitute more than 50% of the members of the board
of directors (or comparable governing body of a noncorporate entity) of the
Surviving Company; and (3) no Person (other than Holding, any of its
subsidiaries or any employee benefit plan (or any trust forming a part thereof)
maintained by Holding, the Surviving Company or any Person who immediately prior
to such Business Combination had Beneficial Ownership of 30% or more of the then
Voting Securities) has Beneficial Ownership of 30% or more of the then combined
voting power of the Surviving Company’s then outstanding voting securities;
provided, that notwithstanding this clause (3), a Change of Control shall not be
deemed to occur solely because any Person acquired Beneficial Ownership of more
than 30% of Voting Securities as a result of the issuance of Voting Securities
by Holding in exchange for assets (including equity interests) or funds with a
fair value equal to the fair value of the Voting Securities so issued; provided,
however that a Business Combination with a Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control, or
(d) Approval by Holding’s stockholders of an agreement for the assignment, sale,
conveyance, transfer, lease or other disposition of all or substantially all of
the assets of Holding to any Person (other than a Person in which the Executive
has a substantial equity interest and other than a subsidiary of Holding or
other entity, the Persons with Beneficial Ownership of which are the same
Persons with Beneficial Ownership of Holding and such Beneficial Ownership is in
substantially the same proportions), or the occurrence of the same. 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquired Beneficial Ownership of more than the
permitted amount of Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
such Person; provided that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such acquisition of Voting Securities by the Company,
such Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the Voting Securities Beneficially Owned by
such Person, then a Change of Control shall occur.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean (i) any material breach by the Companies of this
Agreement without Executive’s written consent, (ii) any material reduction,
without the Executive’s written consent, in the Executive’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Executive’s Supervising Officer or the
number or identity of the Executive’s direct reports, nor (B) a change in the
Executive’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Companies’ executive organizational chart
nor (C) a change in the Executive’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Companies shall necessarily
be deemed by itself to materially reduce Executive’s duties, responsibilities or

 

4

--------------------------------------------------------------------------------


 

authority, as long as, in the case of either (A), (B) or (C), Executive
continues to report to either the Chief Executive Officer or Chief Operating
Officer of the Companies or to the Supervising Officer to whom she reported
immediately prior to the Change of Control or a Supervising Officer of
equivalent responsibility and authority, or (iii) without Executive’s written
consent:  (A) a material reduction in the Executive’s Base Salary, (B) the
relocation of the Executive’s principal place of employment more than fifty (50)
miles from its location on the date of a Change in Control, or (C) the
relocation of the Company’s corporate headquarters office outside of the
metropolitan area in which it is located on the date of a Change in Control. 
For purposes of this Agreement, a Change of Control, alone, does not constitute
Good Reason.  Furthermore, notwithstanding the above, the occurrence of any of
the events described above will not constitute Good Reason unless the Executive
gives the Companies written notice within thirty (30) days after the initial
occurrence of any of such events that the Executive believes that such event
constitutes Good Reason, and the Companies thereafter fail to cure any such
event within thirty (30) days after receipt of such notice.

 

“Person” shall mean any natural person, firm, corporation, limited liability
company, trust, partnership, limited or limited liability partnership, business
association, joint venture or other entity and, for purposes of the definition
of Change of Control herein, shall comprise any “person”, within the meaning of
Sections 13(d) and 14(d) of the Exchange Act, including a “group” as therein
defined.

 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
such first Person owns 20% or more of the economic interest in such Person or
owns or has the power to vote, directly or indirectly, securities representing
20%or more of the votes ordinarily entitled to be cast for the election of
directors or other governing Persons.

 

(b)                                 The capitalized terms used in
Section 5(j) have the respective meanings assigned to them in such Section and
the following additional terms have the respective meanings assigned to them in
the Sections hereof set forth opposite them:

 

Annual Bonus”

Section 4(b)

“Base Salary”

Section 4(a)

“Bonus Plan”

Section 4(b)

“Confidential information or proprietary data”

Section 6(a)(2)

“Customer”

Section 6(d)(2)

“Disability”

Section 5(c)

“Employment Period”

Section 2

“Retirement”

Section 5(f)

“Supervising Officer”

Section 3(a)

“Supplier”

Section 6(d)(2)

“Term” and “Termination Date”

Section 2

 

SECTION 2.                            Term and Employment Period.  Subject to
Section 19 hereof, the term of this Agreement (“Term”) shall commence on the
Effective Date of this Agreement and shall continue until the effective date of
termination of the Executive’s employment hereunder pursuant to Section 5 of
this Agreement.  The period during which the Executive is employed by the

 

5

--------------------------------------------------------------------------------


 

Companies pursuant to this Agreement is referred to herein as the “Employment
Period.”  The date on which termination of the Executive’s employment hereunder
shall become effective is referred to herein as the “Termination Date.” For
purposes of Section 5 of this Agreement only, the Termination Date shall mean
the date on which a “separation from service” has occurred for purposes of
Section 409A of the Internal Revenue Code and the regulations and guidance
thereunder (the “Code”).

 

SECTION 3.                            Duties.

 

(a)                                  During the Employment Period, the Executive
(i) shall serve as Senior Vice President and Chief Financial Officer of the
Companies, (ii) shall report directly to the Chief Executive Officer of the
Companies (the “Supervising Officer”), (iii) shall, subject to and in accordance
with the authority and direction of the Board and/or the Supervising Officer
have such authority and perform in a diligent and competent manner such duties
as may be assigned to the Executive from time to time by the Board and/or the
Supervising Officer and (iv) shall devote the Executive’s best efforts and such
time, attention, knowledge and skill to the operation of the business and
affairs of the Companies as shall be necessary to perform the Executive’s
duties.  During the Employment Period, the Executive’s place of performance for
the Executive’s duties and responsibilities shall be at the Companies’ corporate
headquarters office, unless another principal place of performance is agreed in
writing among the parties and except for required travel by the Executive on the
Companies’ business or as may be reasonably required by the Companies.

 

(b)                                 Notwithstanding the foregoing, it is
understood during the Employment Period, subject to any conflict of interest
policies of the Companies, the Executive may (i) serve in any capacity with any
civic, charitable, educational or professional organization provided that such
service does not materially interfere with the Executive’s duties and
responsibilities hereunder, (ii) make and manage personal investments of the
Executive’s choice, and (iii) with the prior consent of the Companies’ Chief
Executive Officer, which shall not be unreasonably withheld, serve on the board
of directors of one (1) for-profit business enterprise.

 

SECTION 4.                            Compensation.  During the Employment
Period, the Executive shall be compensated as follows:

 

(a)                                  the Executive shall receive, at such
intervals and in accordance with such Company payroll policies as may be in
effect from time to time, an annual salary (pro rata for any partial year) equal
to $416,000.16 (“Base Salary”).  The Base Salary shall be reviewed by the Board
from time to time and may, in the Board’s sole discretion, be increased when
deemed appropriate by the Board; if so increased, it shall not thereafter be
reduced (other than an across-the-board reduction applied in the same percentage
at the same time to all of the Companies’ senior executives at the same grade
level);

 

(b)                                 during the Employment Period, the Executive
shall be eligible to earn an annual incentive compensation award under the
Companies’ management incentive or bonus plan, or a successor plan thereto, as
shall be in effect from time to time (the “Bonus Plan”), subject to achievement
of performance goals determined in accordance with the terms of the

 

6

--------------------------------------------------------------------------------


 

Bonus Plan (such annual incentive compensation award, the “Annual Bonus”), with
such Annual Bonus to be payable in a cash lump sum at such time as bonuses are
ordinarily paid to the Companies’ senior executives at the same grade level. 
Certain details of Executive’s participation in the Bonus Plan are included in
Appendix A hereto and made a part hereof;

 

(c)                                  the Executive shall be reimbursed, at such
intervals and in accordance with such Company policies as may be in effect from
time to time, for any and all reasonable and necessary out-of-pocket business
expenses incurred by the Executive during the Employment Period for the benefit
of the Companies, subject to documentation in accordance with the Companies’
policies;

 

(d)                                 the Executive shall be entitled to
participate in all incentive, savings and retirement plans, stock option plans,
practices, policies and programs applicable generally to other senior executives
of the Companies at the same grade level and as determined by the Board from
time to time.  Executive shall be granted the equity incentives in accordance
with Appendix A as attached hereto and made a part hereof;

 

(e)                                  the Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company to senior executives of the Companies at the
same grade level (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, and accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other executives of the Companies at the same grade level;

 

(f)                                    the Executive shall be entitled to not
less than twenty (20) paid vacation days per calendar year (pro rata for any
partial year);

 

(g)                                 the Executive shall be entitled to
participate in the Company’s other executive fringe benefits and perquisites
generally applicable to the Companies’ senior executives at the same grade level
in accordance with the terms and conditions of such arrangements as are in
effect from time to time; and

 

(h)                                 appended hereto as Appendix B and made a
part hereof is a summary of the current employee benefit plans and perquisites
available to the Executive, which plans and perquisites are subject to change by
the Company from time to time.

 

SECTION 5.                            Termination of Employment.

 

(a)                                  All Accrued Benefits to which the Executive
(or the Executive’s estate or beneficiary) is entitled shall be payable within
thirty (30) days following the Termination Date,, except as otherwise
specifically provided herein or under the terms of any applicable policy, plan
or program, in which case the payment terms of such policy, plan or program
shall be determinative.

 

(b)                                 Any termination by the Companies, or by the
Executive, of the Employment Period shall be communicated by written notice of
such termination to the Executive, if such notice is delivered by the Companies,
and to the Companies, if such notice is

 

7

--------------------------------------------------------------------------------


 

delivered by the Executive, each in compliance with the requirements of
Section 13 hereof.  Except in the event of termination of the Employment Period
by reason of Cause, Good Reason or the Executive’s death, the effective date of
the termination of Executive’s employment shall be no earlier than thirty (30)
days following the date on which notice of termination is delivered by one party
to the other in compliance with the requirements of Section 13 hereof.

 

(c)                                  If the Employment Period is terminated
prior to the expiration of the Term by the Executive for Good Reason or by the
Companies for any reason other than Cause or the Executive’s permanent
disability, as defined in the Companies’ Board-approved disability plan or
policy as in effect from time to time (“Disability”) and other than within two
(2) years following a Change of Control, then, as the Executive’s exclusive
right and remedy in respect of such termination:

 

(i)                                     the Executive shall be entitled to
receive from the Company the Executive’s Accrued Benefits in accordance with
Section 5(a);

 

(ii)                                  the Executive shall be entitled to an
amount equal to one and one-half (1½) times the Executive’s then existing Base
Salary, to be paid in such intervals and at such times in accordance with the
Company’s payroll practices in effect from time to time over the eighteen (18)
month period following the Termination Date; but in no event shall such amount
paid under this Section 5 (c)(ii) exceed the lesser of (A) $460,000.00 or
(B) two (2) times Executive’s annualized compensation based upon the annual rate
of pay for services to the Companies for the calendar year prior to the calendar
year in which the Termination Date occurs (adjusted for any increase during that
year that was expected to continue indefinitely if the Executive had not
separated from service), consistent with the parties’ intention that the
payments under this Section 5(c)(ii) constitute a “separation pay plan due to
involuntary “separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii);

 

(iii)                               in the event that an amount equal to one and
one-half (1 ½) times the Executive’s then-existing Base Salary exceeds the
limitations of Subsections 5 (c) (ii)(A) or (B) above, then the Executive shall
be entitled to an additional lump sum payment equal to the difference between
(x) one and one-half (1 ½) times the Executive’s then existing Base Salary and
(y) the amount payable to Executive under Subsection 5(c)(ii), such lump sum
payble to Executive on the first regular payroll date of the Company to occur
following the date that is six months after the Termination Date:

 

(iv)                              the Executive shall be entitled to a payment
in an amount equal to one and one-half (1 ½ ) times the actual Annual Bonus
award which would otherwise be payable for the calendar year during which the
Termination Date occurs, as if the Executive had been employed for all of such
calendar year based on actual performance, to be paid at such time as the Annual
Bonus award would otherwise be paid in accordance with the Company’s policies;

 

(v)                                 the Executive shall continue to be covered,
upon the same terms and conditions described in Section 4(e) hereof, by the same
or equivalent medical and/or

 

8

--------------------------------------------------------------------------------


 

dental insurance plans, programs and/or arrangements as in effect for the
Executive immediately prior to the Termination Date, beginning on the
Termination Date and continuing until the earlier of:  (A) the eighteen (18)
month anniversary following the date of the Executive’s Termination Date, and
(B) the date the Executive receives substantially equivalent coverage under the
plans, programs and/or arrangements of a subsequent employer; provided that
Executive timely pays the Executive’s portion of such coverage, and provided
further that if the Company determines that the coverage to be provided under
this Section 5(c)(v) would cause a self-insured plan maintained by the Company
to be in violation of the nondiscrimination requirements of Section 105(h) of
the Code, then such coverage will be paid for by the Executive by means of the
Company reporting imputed income to Executive on a monthly basis for the fair
market value of such coverage plus additional imputed amounts to pay any income
tax at source on resulting wages subject to FICA or the income tax withholding
provisions of federal or state tax law, including pyramiding wages and taxes
(and the Company shall be responsible for depositing all applicable withholding
amounts in a timely manner with the appropriate tax authority), with the intent
that any amounts payable under this Section 5(c)(v) that are not otherwise
excluded from deferred compensation under Code Section 409A shall be excluded
from deferred compensation pursuant to a “separation pay plan due to involuntary
separation from service” under Treas. Reg. §1.409A-1(b)(9)(iii);

 

(vi)                              the Executive shall receive a lump sum payment
in an amount equal to the amount the Company would otherwise expend for 18
month’s coverage for its share of the premiums for life and disability insurance
plans or programs as in effect for Executive immediately prior to the
Termination Date, payable to Executive within thirty (30) days following the
Termination Date; and

 

(vii)                           for the period commencing on the Termination
Date and ending not later than the last day of the second calendar year after
the Termination Date, the Executive shall be entitled to receive executive level
career transition assistance services provided by a career transition assistance
firm selected by the Executive and paid for by the Companies in an amount not to
exceed ten percent (10%) of the Executive’s then existing Base Salary.  The
Executive shall not be eligible to receive cash in lieu of executive level
career transition assistance services.

 

(d)                                 If during the Employment Period, a Change of
Control occurs and the Employment Period is terminated by the Companies for any
reason other than Cause or Disability or by the Executive for Good Reason within
two (2) years from the date of such Change of Control, and, in the case of
Executive’s resignation for Good Reason, the Executive’s separation from service
occurs within two years following the initial existence of the condition giving
rise to Good Reason, then:

 

(i)                                     the Executive shall be entitled to
receive from the Company the Executive’s Accrued Benefits in accordance with
Section 5(a);

 

9

--------------------------------------------------------------------------------


 

(ii)                                  the Executive shall be entitled to a
lump-sum payment in an amount equal to two (2) times the Executive’s then
existing Base Salary, to be paid within thirty (30) days following the
Termination Date;

 

(iii)                               the Executive shall be entitled to a
lump-sum payment in an amount equal to two (2) times the Executive’s target
incentive compensation award for the calendar year during which the Termination
Date occurs, to be paid within thirty (30) days following the Termination Date;

 

(iv)                              the Executive shall be entitled to a lump-sum
payment to be paid within thirty (30) days following the Termination Date in an
amount equal to the pro-rata target incentive compensation award for the
calendar year during which the Termination Date occurs.  Such pro-rata target
incentive compensation award shall be determined by multiplying the target
incentive compensation award amount by a fraction, the numerator of which is the
number of days in the calendar year of the Termination Date elapsed prior to the
Termination Date and the denominator of which is three hundred and sixty-five
(365).

 

(v)                                 the Executive shall continue to be covered,
upon the same terms and conditions described in Section 4(e) hereof, by the same
or equivalent medical and/or dental insurance plans, programs and/or
arrangements as in effect for the Executive immediately prior to the Change of
Control, beginning on the Termination Date and continuing until the earlier of: 
(A) the second anniversary following the date of the Executive’s Termination
Date, and (B) the date the Executive receives substantially equivalent coverage
under the plans, programs and/or arrangements of a subsequent employer; provided
that Executive timely pays the Executive’s portion of such coverage, and
provided further that if the Company determines that the coverage to be provided
under this Section 5(d)(v) would cause a self-insured plan maintained by the
Company to be in violation of the nondiscrimination requirements of
Section 105(h) of the Code, then such coverage will be paid for by the Executive
by means of the Company reporting imputed income to Executive on a monthly basis
for the fair market value of such coverage plus additional imputed amounts to
pay any income tax at source on resulting wages subject to FICA or the income
tax withholding provisions of federal or state tax law, including pyramiding
wages and taxes (and the Company shall be responsible for depositing all
applicable withholding amounts in a timely manner with the appropriate tax
authority), with the intent that any amounts payable under this
Section 5(d)(v) that are not otherwise excluded from deferred compensation under
Code Section 409A shall be excluded from deferred compensation pursuant to a
“separation pay plan due to involuntary separation from service” under Treas.
Reg. §1.409A-1(b)(9)(iii);

 

(vi)                              the Executive shall receive a lump sum payment
in an amount equal to the amount the Company would otherwise expend for
24-month’s coverage for its share of the premiums for life and disability
insurance plans or programs as in effect for Executive immediately prior to the
Termination Date, payable to Executive within thirty (30) days following the
Termination Date;

 

10

--------------------------------------------------------------------------------


 

(vii)                           the Executive shall receive a lump sum cash
payment, payable to Executive within thirty (30) days following the Termination
Date, in an amount equal to the additional benefit value (on a present value,
differential basis) that would be payable to Executive under the Company’s
defined benefit retirement plan if he had two additional years of credit for
purposes of age, benefit service and vesting;

 

(viii)                        if the Executive’s outstanding stock options have
not by then fully vested pursuant to the terms of the Companies’ applicable
stock option plan(s) and applicable option agreement(s), then to the extent
permitted in the Companies’ applicable stock option plan(s) and as provided in
the applicable stock option agreement(s), the Executive shall continue to vest
in the Executive’s unvested stock options following the Termination Date;

 

(ix)                                for the period commencing on the Termination
Date and ending not later than the last day of the second calendar year after
the Termination Date, the Executive shall be entitled to receive executive level
career transition assistance services provided by a career transition assistance
firm selected by the Executive and paid for by the Companies in an amount not to
exceed ten percent (10%) of the Executive’s then existing Base Salary.  The
Executive shall not be eligible to receive cash in lieu of executive level
career transition assistance services; and

 

(x)                                   the Executive shall be entitled to be
reimbursed by the Company for the Executive’s reasonable attorneys’ fees, costs
and expenses incurred in conjunction with any dispute regarding Section 5(d) if
Executive prevails in any material respect in such dispute, provided that
(A) the applicable statutes of limitations shall not have expired for any claim
arising from the dispute that could be raised in a court of law; (B) Executive
shall submit to the Company verification of legal expense for reimbursement
within 60 days from the date the expense was incurred; (C) the Company shall
reimburse Executive for eligible expenses promptly thereafter, but in any event
not earlier than the first day of the seventh month following the Termination
Date and not later than December 31 of the calendar year following the calendar
year in which the expense was incurred; (D) the expenses eligible for
reimbursement during any given calendar year shall not affect the expense
eligible for reimbursement in any other calendar year; and (E) the right to
reimbursement hereunder may not be liquidated or exchanged for cash or any other
benefit..

 

(e)                                  Any amounts payable pursuant to Sections
5(c) and 5(d) above shall be considered severance payments and, except for the
Executive’s vested benefits under the Companies’ employee benefit plans (other
than severance plans), shall be in full and complete satisfaction of the
obligations of the Companies to the Executive in connection with the termination
of the Executive’s employment.  The Company shall deliver a W-2 Form to the
Executive reflecting such payments.

 

(f)                                    If the Employment Period is terminated as
a result of the Executive’s death, Disability or retirement, as defined in the
Companies’ Board-approved retirement plan or

 

11

--------------------------------------------------------------------------------


 

policy, as in effect from time to time (“Retirement”), then the Executive shall
be entitled to (i) the Executive’s Accrued Benefits in accordance with
Section 5(a), (ii) any benefits that may be payable to the Executive under any
applicable Board-approved disability, life insurance or retirement plan or
policy in accordance with the terms of such plan or policy, and (iii) a lump sum
payment in an amount equal to:

 

(i)                                     in the event the Employment Period is
terminated as a result of Executive’s death or Disability, an amount equal to
the pro-rata target Annual Bonus award for the calendar year during which the
Termination Date occurs by reason of the Executive’s death or Disability.  Such
lump sum payment shall be determined by multiplying the target Annual Bonus
award amount by a fraction, the numerator of which is the number of days in the
calendar year of the Termination Date elapsed prior to the Termination Date and
the denominator of which is three hundred and sixty-five (365); or

 

(ii)                                  in the event the Employment Period is
terminated as a result of Executive’s Retirement, an amount equal to the
pro-rata actual Annual Bonus award for the calendar year during which the
Termination Date occurs by reason of the Executive’s Retirement.  Such lump sum
payment shall be determined by multiplying the actual Annual Bonus award amount
by a fraction, the numerator of which is the number of days in the calendar year
of the Termination Date elapsed prior to the Termination Date and the
denominator of which is three hundred and sixty-five (365).

 

In the event the Employment Period is terminated as a result of Executive’s
death, such lump sum payment shall be made within 30 days following the
Termination Date; in the event the Employment Period is terminated as a result
of Executive’s Disability, such lump sum payment shall be made on the first
regular payroll date of the Company to occur following the date that is six
months after the Termination Date; and in the event the Employment Period is
terminated as a result of Executive’s Retirement, such lump sum payment shall be
made on the later of the date that Annual Bonus payments are made to other
participants in the plan or the first regular payroll date of the Company to
occur following the date that is six months after the Termination Date.

 

(g)                                 Notwithstanding anything to the contrary
contained in this Section 5, the Executive shall be required to execute the
Companies’ then current standard release agreement as a condition to receiving
any of the payments and benefits provided for in Sections 5(c) and (d),
excluding the Accrued Benefits in accordance with Section 5(a), and no payments
and benefits provided for in Sections 5(c) and (d) other than the Accrued
Benefits in accordance with Section 5(a) shall be payable to Executive unless
and until all applicable consideration and rescission periods for the release
agreement have expired, Executive has not rescinded the release agreement and
Executive is in compliance with each of the terms and conditions of such release
agreement and this Agreement as of the date of such payments and benefits.  It
is acknowledged and agreed that the then current standard release agreement
shall not diminish or terminate the Executive’s rights under this Agreement or
the Indemnification Agreement.

 

(h)                                 In the event of a termination of the
Executive’s employment entitling the Executive to benefits under Section 5(c)
above, the Executive shall use reasonable efforts to obtain employment suitable
to her education, training and experience, and, upon obtaining any

 

12

--------------------------------------------------------------------------------


 

such other employment shall promptly notify the Companies thereof.  The
remaining obligation of the Companies under Section 5(c) shall be offset by any
compensation earned by the Executive from such other employment during the
eighteen-month period commencing on her Termination Date.  Except as set forth
in the first sentence of this Section 5(i) and subject to the Executive’s
affirmative obligations pursuant to Section 6, the Executive shall be under no
obligation to seek other employment or otherwise mitigate the obligations of the
Companies under this Agreement. Notwithstanding any provision to the contrary
contained in this Agreement, if the cash payments due and the other benefits to
which Executive shall become entitled under Section 5(d), either alone or
together with other payments in the nature of compensation to Executive which
are contingent on a change in the ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company or
otherwise, would constitute a “parachute payment” as defined in Section 280G of
the Code (or any successor provision thereto), such payments or benefits shall
be reduced (but not below zero) to the largest aggregate amount as will result
in no portion thereof being subject to the excise tax imposed under Section 4999
of the Code (or any successor provision thereto) or being non-deductible to the
Company for Federal Income Tax purposes pursuant to Section 280G of the Code (or
any successor provision thereto), provided, however, that no such reduction
shall occur, and this Section 5(j) shall not apply, in the event that the amount
of such reduction would be more than 10% of the aggregate value of such payments
and benefits. The Companies shall in good faith determine the amount of any
reduction to be made pursuant to this Section 5(j), and shall make such
reduction by first reducing amounts payable under Section 5(d)(i) and thereafter
by reducing amounts payable under the following Sections of this Agreement in
the following order, as necessary to achieve the reduction: 5(d)(iii), 5(d)(iv),
5(d)(vi), 5(d)(vii). Amounts payable as reimbursements under Sections
5(d)(v) and 5 (d)(x), if any, shall not be subject to reduction. No modification
of, or successor provision to, Section 280G or Section 4999 subsequent to the
date of this Agreement shall, however, reduce the benefits to which the
Executive would be entitled under this Agreement in the absence of this
Section 5(j) to a greater extent than they would have been reduced if
Section 280G and Section 4999 had not been modified or superseded subsequent to
the date of this Agreement, notwithstanding anything to the contrary provided in
the first sentence of this Section 5(j).

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that
Section 5(j) above does not apply and any payment or distribution of any type to
or in respect of the Executive made directly or indirectly, by the Companies or
by any other party in connection with a Change of Control, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes) imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments.

 

(i)                                     All computations and determinations
relevant to Section 5(k) and this subsection 5(k)(i) shall be made by a national
accounting firm selected and

 

13

--------------------------------------------------------------------------------


 

reimbursed by the Companies from among the ten (10) largest accounting firms in
the United States as determined by gross revenues (the “Accounting Firm”),
subject to the Executive’s consent (not to be unreasonably withheld), which firm
may be the Companies’ accountants.  Such determinations shall include whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code).  In making the initial determination hereunder as to
whether a Gross-Up Payment is required, the Accounting Firm shall determine that
no Gross-Up Payment is required if the Accounting Firm is able to conclude that
no “Change of Control” has occurred (within the meaning of Section 280G of the
Code).  If the Accounting Firm determines that a Gross-Up Payment is required,
the Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations regarding the amount of any
Gross-Up Payment and any other relevant matter both to the Companies and the
Executive by no later than thirty (30) days following the Termination Date, if
applicable, or such earlier time as is requested by the Companies or the
Executive (if the Executive reasonably believes that any of the Total Payments
may be subject to the Excise Tax).  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive and the
Companies with a written statement that such Accounting Firm has concluded that
it is more likely than not that no Excise Tax is payable (including the reasons
therefor) and the Executive is not required to report any Excise Tax on
Executive’s federal income tax return.

 

(ii)                                  If a Gross-Up Payment is determined to be
payable, it shall be paid to the Executive within twenty (20) days after the
Determination (and all accompanying calculations and other material supporting
the Determination) is delivered to the Companies by the Accounting Firm.  Any
determination by the Accounting Firm shall be binding upon the Companies and the
Executive, absent manifest error.

 

(iii)                               As a result of uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments not made
by the Companies should have been made (“Underpayment”), or that Gross-Up
Payments will have been made by the Companies which should not have been made
(“Overpayment”).  In either such event, the Accounting Firm shall determine the
amount of the Underpayment or Overpayment that has occurred.  In the case of an
Underpayment, the amount of such Underpayment (together with an amount which
after payment of all taxes thereon is equal to any interest and penalties
payable by the Executive as a result of such Underpayment) shall be promptly
paid by the Companies to or for the benefit of the Executive.

 

(iv)                              In the case of an Overpayment, the Executive
shall, at the direction and expense of the Companies, take such steps as are
reasonably necessary (including the filing of returns and claims for refund),
follow reasonable instructions from, and procedures established by, the
Companies, and otherwise reasonably cooperate with the Companies to correct such
Overpayment, provided, however, that the Executive shall not in any event be
obligated to return to the Companies an amount greater than the portion of the
Overpayment that Executive has retained after payment of all taxes thereon or
has recovered as a refund from the applicable taxing authorities.

 

14

--------------------------------------------------------------------------------

 

(v)                                 The Executive shall notify the Companies in
writing of any claim by the Internal Revenue Service relating to the possible
application of the Excise Tax under Section 4999 of the Code to any of the
payments and amounts referred to herein and shall afford the Companies, at their
expense, the opportunity to control the defense of such claim (for the sake of
clarity, if the Internal Revenue Service is successful in any such claim or the
Executive reaches a final settlement with the Internal Revenue Service with
respect to such claim (after having afforded the Companies, at their expense,
the opportunity to control the defense of such claim), the amount of the Excise
Tax resulting from such successful claim or settlement shall be determinative as
to whether or not there has been an Underpayment or an Overpayment for purposes
of subsection 5(k)(iii).

 

(vi)                              Without limiting the intent of this
Section 5(k) to make the Executive whole, on an after-tax basis, from the
application of the Excise Taxes, all determinations by the Accounting Firm shall
be made with a view to minimizing the application of Sections 280G and 4999 of
the Code of any of the Total Payments, subject, however, to the following:  the
Accounting Firm shall make its determination on the basis of “substantial
authority” (within the meaning of Section 6230 of the Code) and shall provide
opinions to that effect to both the Companies and the Executive upon the request
of either of them.

 

(vii)                           Notwithstanding any provision above to the
contrary, any Gross-Up Payment payable under this Section 5(k) shall be made by
the end of the calendar year following the calendar year in which the Executive
remits the taxes. Further, notwithstanding any provision above to the contrary,
any right to reimbursement under this Section 5(k) of expense incurred by
Executive due to a tax audit or litigation addressing the existence or amount of
a tax liability shall be made by the end of the calendar year following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted, or where as a result of the audit or litigation no taxes are
remitted, the end of the calendar year following the calendar year in which the
audit is completed or there is a final and non-appealable settlement or other
resolution of the litigation. Any Gross-Up Payment and any reimbursement of
expense payable under this Section 5(k) shall not be made before the date that
is six months after the Termination Date.

 

SECTION 6.                            Further Obligations of the Executive.

 

(a)                                  (1)                                  During
the Executive’s employment by the Companies, whether before or after the
Employment Period, and after the termination of Executive’s employment by the
Companies, the Executive shall not, directly or indirectly, disclose,
disseminate, make available or use any confidential information or proprietary
data of the Companies or any of their Subsidiaries, except as reasonably
necessary or appropriate for the Executive to perform the Executive’s duties for
the Companies, or as authorized in writing by the Board or as required by any
court or administrative agency (and then only after prompt notice to the
Companies to permit the Companies to seek a protective order).

 

(2)                                  For purposes of this Agreement,
“confidential information or proprietary data” means information and data
prepared, compiled, or acquired by or for

 

15

--------------------------------------------------------------------------------


 

the Executive during or in connection with the Executive’s employment by the
Companies (including, without limitation, information belonging to or provided
in confidence by any Customer, Supplier, trading partner or other Person to
which the Executive had access by reason of Executive’s employment with the
Companies) which is not generally known to the public or which could be harmful
to the Companies or their Subsidiaries if disclosed to Persons outside of the
Companies.  Such confidential information or proprietary data may exist in any
form, tangible or intangible, or media (including any information
technology-related or electronic media) and includes, but is not limited to, the
following information of or relating to the Companies or any of their
Subsidiaries, Customers or Suppliers:

 

(ii)                                  Business, financial and strategic
information, such as sales and earnings information and trends, material,
overhead and other costs, profit margins, accounting information, banking and
financing information, pricing policies, capital expenditure/investment plans
and budgets, forecasts, strategies, plans and prospects.

 

(iii)                               Organizational and operational information,
such as personnel and salary data, information concerning the utilization or
capabilities of personnel, facilities or equipment, logistics management
techniques, methodologies and systems, methods of operation data and facilities
plans.

 

(iv)                              Advertising, marketing and sales information,
such as marketing and advertising data, plans, programs, techniques, strategies,
results and budgets, pricing and volume strategies, catalog, licensing or other
agreements or arrangements, and market research and forecasts and marketing and
sales training and development courses, aids, techniques, instruction and
materials.

 

(v)                                 Product and merchandising information, such
as information concerning offered or proposed products or services and the
sourcing of the same, product or services specifications, data, drawings,
designs, performance characteristics, features, capabilities and plans and
development and delivery schedules.

 

(vi)                              Information about existing or prospective
Customers or Suppliers, such as Customer and Supplier lists and contact
information, Customer preference data, purchasing habits, authority levels and
business methodologies, sales history, pricing and rebate levels, credit
information and contracts.

 

(vii)                           Technical information, such as information
regarding plant and equipment organization, performance and design, information
technology and logistics systems and related designs, integration, capabilities,
performance and plans, computer hardware and software, research and development
objectives, budgets and results, intellectual property applications, and other
design and performance data.

 

(b)                                 All records, files, documents and materials,
in whatever form and media, relating to the Companies’ or any of their
Subsidiaries’ business (including, but not limited to, those containing or
reflecting any confidential information or proprietary data) which the Executive
prepares, uses, or comes into contact with, including the originals and all
copies

 

16

--------------------------------------------------------------------------------


 

thereof and extracts and derivatives therefrom, shall be and remain the sole
property of the Companies or their Subsidiaries.  Upon termination of the
Executive’s employment for any reason, whether during or after the Employment
Period, the Executive shall immediately return all such records, files,
documents, materials and other property of the Companies and their Subsidiaries
in the Executive’s possession, custody or control, in good condition, to the
Companies.

 

(c)                                  The Companies maintain, and Executive
acknowledges and agrees, the Companies have and will entrust Executive with
proprietary information, strategies, knowledge, customer relationships and
know-how which would be detrimental to the Companies’ interest in protecting
relationships with Customers and/or Suppliers if Executive were to provide
services or otherwise participate in the operation of a competitor of the
Companies.  Therefore, during (i) the Executive’s employment by the Companies,
whether during or after the Employment Period, and (ii) the eighteen (18) month
period following the end of the Executive’s employment with the Companies, the
Executive shall not in any capacity (whether as an owner, employee, consultant
or otherwise) at any time perform, manage, supervise, or be responsible or
accountable for anyone else who is performing services — which are the same as,
substantially similar or related to the services the Executive is providing, or
during the last two years of the Executive’s employment by the Companies has
provided, for the Companies or their Subsidiaries — for, or on behalf of, any
other Person who or which is (1) a wholesaler of office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or not related
to the foregoing provided by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive’s employment with the Companies, whether
during or after the Employment Period, (2) a provider of services the same as or
substantially similar to those provided by the Companies or their Subsidiaries
during the last twelve (12) months of the Executive’s employment with the
Companies, whether during or after the Employment Period, or (3) engaged in a
line of business other than described in (1) or (2) hereinabove which is the
same or substantially similar to the lines of business engaged in by the
Companies or their Subsidiaries, or to any line of business which to the
Executive’s knowledge is under active consideration or planning by the Companies
and their Subsidiaries, during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period.

 

(d)                                 (1)                                  During
(i) the Executive’s employment by the Companies, whether during or after the
Employment Period.  and (ii) the eighteen (18) month period following the end of
the Executive’s employment with the Companies, the Executive shall not at any
time, directly or indirectly, solicit any Customer for or on behalf of any
Person other than the Companies or any of their Subsidiaries with respect to the
purchase of (A) office products, including traditional office products, computer
consumable products, office furniture, janitorial and/or sanitation products,
food service paper/non-food products, audio/visual and business machines, or
such other products whether or not related to the foregoing provided by the
Companies or their Subsidiaries to such Customer during the last twelve (12)
months of the Executive’s employment with the Companies, whether during or after
the Employment Period, (B) services the same as or substantially similar to
those provided by the Companies or their Subsidiaries to such Customer during
the last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period or (C) products or services

 

17

--------------------------------------------------------------------------------


 

from a line of business other than as described in (A) or (B) herein which are
the same or substantially similar to the products and services provided to such
Customer from a line of business engaged in by the Companies or their
Subsidiaries during the last twelve (12) months of the Executive’s employment
with the Companies, whether during or after the Employment Period.  Without
limiting the foregoing, (i) during the Executive’s employment by the Companies
and (ii) insofar as the Executive may be employed by, or acting for or on behalf
of, a Supplier at any time within the eighteen (18) month period following the
end of the Executive’s employment with the Companies, whether during or after
the Employment Period, the Executive shall not at any time, directly or
indirectly, solicit any Customer to switch the purchase of the products or
services described hereinabove from the Companies or their Subsidiaries to
Supplier.

 

(2)                                  For purposes of this Agreement, a
“Customer” is any Person who or which has ordered or purchased by or from the
Companies or any of their Subsidiaries (A) office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or not related
to the foregoing, (B) services provided by or from the Companies or any of their
Subsidiaries or (C) products or services from a line of business other than as
described in (A) or (B) herein which are the same or substantially similar to
the products and services from a line of business engaged in by the Companies or
their Subsidiaries during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period. 
For purposes of this Agreement, a “Supplier” is any Person who or which has
furnished to the Companies or their Subsidiaries for resale (A) office products,
including traditional office products, computer consumable products, office
furniture, janitorial and/or sanitation products, food service paper/non-food
products, audio/visual and business machines or such other products whether or
nor related to the foregoing (B) services provided by or from the Companies or
any of their Subsidiaries or (C) products or services from a line of business
other than as described in (A) or (B) herein which are the same or substantially
similar to the products and services from a line of business engaged in by the
Companies or their Subsidiaries during the last twelve (12) months of the
Executive’s employment with the Companies, whether during or after the
Employment Period.

 

(e)                                  During the Executive’s employment by the
Companies whether during or after the Employment Period, and during the
twenty-four (24) month period following the end of the Executive’s employment
with the Companies, the Executive shall not at any time, directly or indirectly,
induce or solicit any employee of the Companies or any of their Subsidiaries for
the purpose of causing such employee to terminate his or her employment with the
Companies or such Subsidiary.

 

(f)                                    Following the end of the Executive’s
Employment Period, the Executive shall not, directly or indirectly, make or
cause to be made (and shall prohibit the officers, directors, employees, agents
and representatives of any Person controlled by Executive not to make or cause
to be made) any disparaging, derogatory, misleading or false statement, whether
orally or in writing, to any Person, including members of the investment
community, press, and customers, competitors and advisors to the Companies,
about the Companies, their respective parents, Subsidiaries or Affiliates, their
respective officers or members of their boards of

 

18

--------------------------------------------------------------------------------


 

directors, or the business strategy or plans, policies, practices or operations
of the Companies, or of their respective parents, Subsidiaries or Affiliates.

 

(g)                                 If any court determines that any portion of
this Section 6 is invalid or unenforceable, the remainder of this Section 6
shall not thereby be affected and shall be given full effect without regard to
the invalid provision.  If any court construes any of the provisions of
Section 6(c), 6(d), 6(e) or 6(f) above, or any part thereof, to be unreasonable
because of the duration or scope of such provision, such court shall have the
power to reduce the duration or scope of such provision and to enforce such
provision as so reduced.

 

(h)                                 During the Executive’s employment with the
Companies, whether during or after the Employment Period and during the eighteen
(18) month period following the end of Executive’s employment with the
Companies, the Executive agrees that, prior to accepting employment with a
Customer or Supplier of the Companies, the Executive will give notice to the
Chief Executive Officer of the Companies.  The Companies reserve the right to
make such Customer or Supplier aware of the Executive’s obligations under
Section 6 of this Agreement.

 

(i)                                     During the Executive’s employment by the
Companies and during the twenty-four (24) month period following the end of
Executive’s Employment Period, the Executive shall furnish a copy of this
Section 6 in its entirety to any prospective employer prior to accepting
employment with such prospective employer.

 

(j)                                     The Executive hereby acknowledges and
agrees that damages will not be an adequate remedy for the Executive’s breach of
any provision of this Section 6, and further agrees that the Companies shall be
entitled to obtain appropriate injunctive and/or other equitable relief for any
such breach, without the posting of any bond or other security, in addition to
all other legal remedies to which the Companies may be entitled.

 

SECTION 7.                            Successors.  The Companies may assign
their rights under this Agreement to any successor to all or substantially all
the assets of the Companies, by merger or otherwise, and may assign or encumber
this Agreement and its rights hereunder as security for indebtedness of the
Companies.  Any such assignment by the Companies shall remain subject to the
Executive’s rights under Section 5 hereof.  The rights of the Executive under
this Agreement may not be assigned or encumbered by the Executive, voluntarily
or involuntarily, during the Executive’s lifetime, and any such purported
assignment shall be void ab initio.  Notwithstanding the foregoing, all rights
of the Executive under this Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries.  All amounts payable to the
Executive hereunder shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs or representatives.

 

SECTION 8.                            Third Parties.  Except for the rights
granted to the Companies and their Subsidiaries pursuant hereto (including,
without limitation, pursuant to Section 6 hereof) and except as expressly set
forth or referred to herein, nothing herein expressed or implied is intended or
shall be construed to confer upon or give any person other than the parties
hereto and their successors and permitted assigns any rights or remedies under
or by reason of this Agreement.

 

19

--------------------------------------------------------------------------------


 

SECTION 9.                            Enforcement.  The provisions of this
Agreement shall be regarded as divisible and, if any of said provisions or any
part or application thereof is declared invalid or unenforceable by a court of
competent jurisdiction, the same shall not affect the other provisions hereof,
other parts or applications thereof or the whole of this Agreement, but such
provision shall be deemed modified to the extent necessary to render such
provision enforceable, and the rights and obligations of the parties shall be
construed and enforced accordingly, preserving to the fullest permissible extent
the intent and agreements of the parties herein set forth.

 

SECTION 10.                     Amendment.  This Agreement may not be amended or
modified at any time except by a written instrument approved by the Board, and
executed by the Companies and the Executive; provided, however, that any
attempted amendment or modification without such approval and execution shall be
null and void ab initio and of no effect.

 

SECTION 11.                     Payment; Taxes and Withholding.  The Company
shall be responsible as employer for payment of all cash compensation and
severance payments provided herein and Holding shall cause the Company to make
such payments.  The Executive shall not be entitled to receive any additional
compensation from either of the Companies for any services the Executive
provides to Holding or the Companies’ Subsidiaries.  The Company shall be
entitled to withhold from any amounts to be paid to the Executive hereunder any
federal, state, local, or foreign withholding or other taxes or charges which it
is from time to time required to withhold.  The Company shall be entitled to
rely on an opinion of counsel if any question as to the amount or requirement of
any such withholding shall arise. Executive shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder. This Agreement is intended to satisfy,
or be exempt from, the requirements of Section 409A(a)(2), (3) and (4) of the
Code, including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly The Company will reimburse
Executive for her reasonable legal fees and expenses incurred in connection with
the negotiation and preparation of this Agreement.

 

SECTION 12.                     Governing Law.  This Agreement and the rights
and obligations hereunder shall be governed by and construed in accordance with
the laws of the State of Illinois, without regard to principles of conflicts of
law of Illinois or any other jurisdiction.

 

SECTION 13.                     Notice.  Notices given pursuant to this
Agreement shall be in writing and shall be deemed given when received and, if
mailed, shall be mailed by United States registered or certified mail, return
receipt requested, addressee only, postage prepaid:

 

If to the Companies:

 

United Stationers Inc.

United Stationers Supply Co.

One Parkway North Blvd.

Suite 100

Deerfield, Illinois  60015-2559

Attention:  General Counsel

 

20

--------------------------------------------------------------------------------


 

If to the Executive:

 

Victoria Reich

(at her last address on file with the Company)

 

With a required copy to:

 

Vedder, Price, Kaufman & Kammholz, P.C.

222 North LaSalle Street

Suite 2600

Chicago, IL  60601

Attention:  William J. Bettman, Esq.

 

or to such other address as the party to be notified shall have given to the
other in accordance with the notice provisions set forth in this Section 13.

 

SECTION 14.                     No Waiver.  No waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at any time.

 

SECTION 15.                     Headings.  The headings contained herein are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

 

SECTION 16.                     Indemnification.  The provisions set forth in
the Indemnification Agreement appended hereto as Attachment A are hereby
incorporated into this Agreement and made a part hereof.  The parties shall
execute the Indemnification Agreement contemporaneously with the execution of
this Agreement.

 

SECTION 17.                     Execution in Counterparts.  This Agreement,
including the Indemnification Agreement, may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 18.                     Arbitration.  Any dispute, controversy or
question arising under, out of, or relating to this Agreement (or the breach
thereof), or, the Executive’s employment with the Companies or termination
thereof, shall be referred for arbitration in Chicago, Illinois to a neutral
arbitrator selected by the Executive and the Companies (or if the parties are
unable to agree on selection of such an arbitrator, one selected by the American
Arbitration Association pursuant to its rules referred to below) and this shall
be the exclusive and sole means for resolving such dispute.  Such arbitration
shall be conducted in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association.  Except as provided
in Section 5(d)(ix) above, the arbitrator shall have the discretion to award
reasonable attorneys’ fees, costs and expenses to the prevailing party. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Nothing in this Section 18 shall be construed so
as to deny the Companies the right and power to seek and obtain injunctive
relief in a court of equity for any breach or threatened breach by the Executive
of any of the Executive’s covenants in Section 6 hereof.  Moreover, this
Section 18 and Section 12

 

21

--------------------------------------------------------------------------------


 

hereof shall not be applicable to any dispute, controversy or question arising
under, out of, or relating to the Indemnification Agreement.

 

SECTION 19.                     Survival.  Notwithstanding the stated Term of
this Agreement, the provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein, including without limitation those
in Sections 5, 6, 7, 16 and 18, shall survive the termination or expiration of
this Agreement.

 

SECTION 20.                     Construction.  The parties acknowledge that this
Agreement is the result of arm’s-length negotiations between sophisticated
parties each afforded representation by legal counsel.  Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

SECTION 21.                     Free to Contract.  The Executive represents and
warrants to the Companies that the Executive is able freely to accept employment
by the Companies as described in this Agreement and that there are no existing
agreements, arrangements or understandings, written or oral, that would prevent
the Executive from entering into this Agreement, would prevent or restrict the
Executive in any way from rendering services to the Companies as provided herein
during the Employment Period or would be breached by the future performance by
the Executive of the Executive’s duties and responsibilities hereunder.

 

SECTION 22.                     Entire Agreement.  This Agreement, including
Appendix A, Appendix B, the Indemnification Agreement and any other written
undertakings by the Executive referred to herein, supersedes all other
agreements, arrangements or understandings (whether written or oral) between the
Companies and the Executive with respect to the subject matter of this
Agreement, including without limitation the Prior Agreement and the Executive’s
employment relationship with the Companies and any of their Subsidiaries, and
this Agreement contains the sole and entire agreement among the parties hereto
with respect to the subject matter hereof.

 

*                                        
*                                         *

 

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

 

EXECUTED ON :

UNITED STATIONERS INC.

 

 

 

 

 

, 2008

By:

 

 

 

Name: Richard W. Gochnauer

 

 

Title:   President and Chief Executive Officer

 

 

EXECUTED ON:

UNITED STATIONERS SUPPLY CO.

 

 

 

 

 

, 2008

By:

 

 

 

Name: Richard W. Gochnauer

 

 

Title:   President and Chief Executive Officer

 

22

--------------------------------------------------------------------------------


 

EXECUTED ON:

EXECUTIVE:

 

 

 

 

 

, 2008

 

 

Victoria J. Reich

 

23

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

24

--------------------------------------------------------------------------------


 

APPENDIX A

 

Short-Term Incentive Plan, Long-Term Incentive Plan,
and Signing Bonus

 

I.                                         Short-Term Incentive Plan

 

As a key member of the management team, Executive will participate in the
Company’s Management Incentive Plan (MIP), which will provide Executive with the
opportunity to earn a cash award after year-end if a set of predetermined goals
are achieved, with a possible payout of up to 200% of Executive’s target
incentive award.  Executive’s target MIP award for 2007 will be 60% of
Executive’s annual base salary and Executive’s payout will be pro-rated to
reflect the number of days worked in calendar year 2007.

 

II.                                     Long-Term Incentive Plan

 

Executive will participate in the Company’s Long-Term Incentive Plan (LTIP) at
an economic value target percent of 120% of base salary effective with the 2007
annual LTIP grant (currently anticipated to be made on September 1, 2007).

 

III.                                 Signing Bonus

 

Executive will receive 50,000 non-qualified stock options as a signing bonus
(the “Initial Options”).  The Initial Options have a ten-year life and vest over
a three-year period with one-third of the Initial Options becoming exercisable
each year.  The strike price for the Initial Options will be the closing price
on the date of the next Human Resources Committee meeting following the date
hereof.  In addition, Executive will receive 7,500 shares of restricted stock
(the “Initial Restricted Stock”), all of which will vest upon the third
anniversary of the date hereof, subject to the terms and conditions set forth in
the United Stationers Inc. 2004 Long-term Incentive Plan Restricted Stock Award
Agreement.  Notwithstanding anything to the contrary contained herein or in any
plan or award agreement related to the Initial Options or Initial Restricted
Stock (collectively, the “Signing Bonus Equity”), all Signing Bonus Equity which
are not then vested shall vest in full upon the Companies’ termination of
Executive’s employment without Cause or upon the Executive’s termination of
employment for Good Reason.  The award agreements for the Signing Bonus Equity
shall reflect the foregoing.

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

 

Current Benefits and Perquisites

 

Other Benefits

 

The Company will reimburse Executive’s allowable medical care expenses after all
other Company or non-Company insurance policies and medical plans, covering the
participant, have paid benefits.  Reimbursement limits are based on grade
level.  Executive’s limit is $30,000 per year.

 

Executive will receive not less than 4 weeks (20 days) of paid vacation per
year.

 

Executive is eligible for a yearly perquisite allowance of $20,000 per year paid
in equal bi-monthly installments.  This allowance is in lieu of the Company
offering individual perquisite programs.

 

In addition, Executive is eligible for the following general benefits:

 

Health Care Coverage

 

The Company offers comprehensive Group Medical and Group Dental plans for
eligible associates and their dependents.  If elected, coverage begins on the
first day after thirty (30) days of continuous employment.

 

The Open Access Plus, OAP (similar to a PPO), and the Network Plan, HMO, are the
two healthcare plans offered at most locations through CIGNA Healthcare. 
Prescription Drugs and Dental coverage is also offered to all associates. 
Coverage may be elected for Executive or for Executive and eligible dependents. 
Associates who participate in these plans will share in the premium costs by
payroll deductions.

 

Vision Care Program

 

This program provides discounts on comprehensive vision care benefits including
examinations, lenses and frames.  Associates who participate in this program
will pay the premium costs by payroll deduction.  The minimum participation
commitment is two (2) years.  The plan administrator is Vision Service Plan
(VSP) of California.

 

Retiree Medical Program

 

Upon retirement with the Company, Executive may be eligible to participate in
the Medical Insurance Program for Retirees, provided you meet the requirements
of the program.

 

Short-Term Disability (STD)

 

The Company-provided short-term disability program covers exempt associates who
have completed thirty (30) or more days of continuous service.  Disabled or ill
associates receive full pay for the first month of disability and then 60% of
base salary for up to four (4) additional

 

1

--------------------------------------------------------------------------------


 

months.  This coverage begins after five (5) days of continuous disability or
illness and is provided by the Company at no cost to the associate.  As they are
needed, occasional sick days are paid under the short-term disability provision
at full pay.

 

Long-Term Disability (LTD)

 

Coverage under the Company’s long-term disability program becomes effective
after five (5) months of total disability.  This program provides a monthly
income equal to 60% of base salary at the time disability was determined, less
any additional benefits payable, such as payments made under the Social Security
Act.  The maximum monthly benefit payable under the program is $15,000 for
Officers.

 

The Company provides this benefit at no cost to the associate.  Benefits paid,
as a result of a disability, are considered to be taxable income.  The program
also allows the option to pay the premium through after-tax payroll deductions.

 

Life Insurance and Accidental Death and Dismemberment (AD&D) Insurance

 

The Company provides life insurance equal to two and one half times (2½) annual
salary rounded to the nearest whole thousand to a maximum of $1.2 million for
Officers.  The Company also provides AD&D coverage equal to the amount of life
insurance.

 

In addition, eligible dependents are also covered under the life insurance
program according to the following schedule:

 

Spouse

$4,000

Dependent Children

$200 from 14 days, but less than 6 months

 

$1,000 over 6 months of age

 

Life insurance, AD&D coverage and dependent life insurance are provided at no
cost to the associate.

 

Supplemental Term Life Insurance

 

The Company provides associates the opportunity to purchase additional term life
insurance for themselves and eligible dependents.  Evidence of Insurability
(EOI) may be required to qualify for this program.

 

Supplemental Accidental Death and Dismemberment (AD&D) Insurance

 

The Company provides associates the opportunity to purchase additional AD&D
insurance for themselves and eligible dependents.

 

Travel and Accident Insurance

 

The Company provides travel and accident insurance in the amount of $300,000 for
Officers.  This benefit is provided at no cost to the associate.

 

2

--------------------------------------------------------------------------------


 

Employee Assistance Program (EAP)

 

The EAP provides associates and their immediate family members with confidential
counseling and referral services.

 

Flexible Spending Account (FSA)

 

This plan allows eligible associates to direct pre-tax income into two different
savings accounts, an un-reimbursed medical account or a dependent care account. 
The pre-tax income may be used to pay for expenses that are not covered by the
medical plan or costs associated with dependant care.

 

Pension Plan

 

The Company offers a pension plan to United Stationers’ non-union associates who
are at least 21 years of age and who have completed one (1) year of continuous
service.  A normal retirement pension is equal to 1% of annual compensation for
each year of credited service to a maximum of 40 years of service subject to IRS
restrictions.  Benefits in this plan do not vest until five (5) full years of
service have been completed.  Normal retirement age is 65 in this plan.  Early
retirement benefits may be available if the associate is 55 and has completed
ten (10) years of service at the time of his or her retirement or termination. 
The Company pays the entire cost of this benefit.  In addition to participation
in the qualified pension plan, Executive will be provided five (5) years of
additional age and service credits (to be provided on a nonqualified basis) for
purposes of computing Executive’s pension benefit.  Such additional benefits
will be calculated on the basis of Executive’s annual compensation as of the
date hereof and, notwithstanding section 4(h) hereof, shall not be subject to
change.

 

401(k) Savings Plan

 

The United Stationers 401(k) Savings Plan (the “Plan”) allows Executive the
opportunity to make pre-tax and after-tax payroll contributions upon meeting the
30 day eligibility period.  Effective January 1, 2006, the Plan will
automatically enroll all newly hired associates in the 401(k) Plan at a
contribution rate of 3%.  Unless otherwise changed, the contribution will be
defaulted to a Company designated Fund.

 

Executive will have the opportunity to “opt out” of enrollment in the Plan
within 45 days of Executive’s eligibility date.

 

The main highlights (subject to certain Plan and IRS restrictions) of the
401(k) Plan include:

 

·                                          Before-tax associate contributions -
up to 25% of salary

·                                          After-tax associate contributions -
up to 10% of salary

·                                          Catch-up contributions for those 50
yrs or older - up to 75% of salary

·                                          The Company matches 50% of the first
6% of an associate’s before-tax contribution

 

3

--------------------------------------------------------------------------------


 

Deferred Compensation Plan

 

A participant may elect to defer any portion of future compensation (base salary
and/or bonus) to a Fidelity Investment deferred account.  Full details can be
found in the Summary Plan Document.  The available investment funds for
allocations of deferrals are the same as the 401(k) Plan.

 

Tuition Reimbursement

 

The Company will provide financial assistance to associates, who have completed
service requirements, taking educational courses or seeking professional
certification to improve their ability to carry out their responsibilities
within the Company.

 

Associate Purchase Program

 

Associates may purchase at Company cost any regularly stocked item that the
Company carries, provided the item is for their personal use or for that of
their immediate family.  Associate purchases for resale to any person outside
the immediate family are prohibited.  Non-stocked items cannot be purchased
through the Company.  All purchases will be paid for by automatic payroll
deduction or personal check as permitted by law.

 

4

--------------------------------------------------------------------------------
